Exhibit 10.58

JAZZ PHARMACEUTICALS, INC.

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

SECTION 1. INTRODUCTION.

The Jazz Pharmaceuticals, Inc. Executive Change in Control and Severance Benefit
Plan (the “Plan”) is hereby established effective May 1, 2007 (the “Effective
Date”). The Plan was amended by the Board on July 18, 2007. The purpose of the
Plan is to provide for the payment of severance benefits to certain eligible
executive employees of Jazz Pharmaceuticals, Inc. (the “Company”) or its
Affiliates in the event that such employees are subject to qualifying employment
terminations in connection with a Change in Control. This Plan shall supersede
any generally applicable severance or change in control plan, policy, or
practice, whether written or unwritten, with respect to each employee who
becomes a Participant in the Plan. For the purposes of the foregoing sentence, a
generally applicable severance or change in control plan, policy, or practice is
a plan, policy, or practice in which benefits are not conditioned upon (i) being
designated as a participant, (ii) receiving an award such as a stock option, or
(iii) the employee electing to participate. This Plan shall not supersede any
individually negotiated employment contract or agreement, or any written plans
that are not of general application, and such Participant’s severance benefit,
if any, shall be governed by the terms of such individually negotiated
employment contract, agreement, or written plan, and shall be governed by this
Plan only to the extent that the reduction pursuant to Section 5(b) below does
not entirely eliminate benefits under this Plan. This Plan document also
constitutes the Summary Plan Description for the Plan.

SECTION 2. DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows:

(a) “Affiliate” means any “parent” or “subsidiary” of the Company as such terms
are defined in Rule 405 of the Securities Act of 1933, as amended.

(b) “Base Salary” means the Participant’s annual base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of variable
compensation), at the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of the Participant’s Covered Termination
(without giving effect to any reduction in annual base pay after a Change in
Control that would constitute grounds for Constructive Termination).

(c) “Board” means the Board of Directors of Jazz Pharmaceuticals, Inc.

(d) “Bonus Percentage” means the greater of any annual bonus, as a percentage of
annual base salary paid in the year of determination, paid to the Participant in
respect of either of the last two calendar years prior to the date of a Covered
Termination; provided, however, that if the Participant was not employed for the
entire calendar year prior to the date of a Covered Termination, the “Bonus
Percentage” shall be the average bonus, as a percentage of annual base salary,
for all similarly situated employees at the Company (e.g., all Vice Presidents)
who were employed for the entire calendar year prior to the date of a Covered
Termination.

 

1.



--------------------------------------------------------------------------------

(e) “Bonus Multiplier” means the quotient obtained by dividing: (i) the sum of
the number of full months that a Participant is employed in the year of a
Covered Termination and twelve (12), by (ii) twelve (12).

(f) “Cause” means the occurrence of any one or more of the following: (i) the
Participant’s unauthorized use or disclosure of the confidential information or
trade secrets of Company or its Affiliates which use or disclosure causes
material harm to the Company or an Affiliate; (ii) the Participant’s material
breach of any agreement between the Participant and the Company or an Affiliate
which remains uncured for ten (10) days after receiving written notification of
the breach from the Board; (iii) the Participant’s material failure to comply
with the written policies or rules of the Company or an Affiliate which remains
uncured for ten (10) days after receiving written notification of the breach
from the Board; (iv) the Participant’s conviction of, or plea of “guilty” or “no
contest” to, any crime involving fraud, dishonesty, or moral turpitude under the
laws of any United States Federal, state, local, or foreign governmental
authority; (v) the Participant’s gross misconduct; (vi) the Participant’s
continuing failure to perform assigned duties after receiving written
notification of the failure from the Board; or (vii) the Participant’s failure
to cooperate in good faith with a governmental or internal investigation of the
Company, its Affiliates, directors, officers, or employees, if the Board has
requested the Participant’s cooperation.

(g) “Change in Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by any institutional investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a private financing transaction for the Company or (B) solely because the level
of Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the

 

2.



--------------------------------------------------------------------------------

combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction, in either case, in substantially
the same proportions as their ownership of the voting power of the Company’s
securities immediately prior to such merger, consolidation or similar
transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur; or

(iv) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

(h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Company” means Jazz Pharmaceuticals, Inc. or, following a Change in Control
which is a sale of assets or a merger in which Jazz Pharmaceuticals, Inc. is not
the surviving entity, the entity to which the assets are sold or the surviving
entity resulting from such transaction, respectively.

(k) “Constructive Termination” means a resignation of employment by a
Participant after an action or event which constitutes Good Reason is undertaken
by the Company or an Affiliate, or occurs.

(l) “Covered Termination” means either (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in each case within twelve
(12) months following a Change in Control. Termination of employment of a
Participant due to death or disability shall not constitute a Covered
Termination unless a resignation of employment by the Participant immediately
prior to the Participant’s death or disability would have qualified as a
Constructive Termination.

(m) “Entity” means a corporation, partnership, limited liability company, or
other entity.

(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3.



--------------------------------------------------------------------------------

(p) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company; (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company; (C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.

(q) “Involuntary Termination Without Cause” means a termination by the Company
of a Participant’s employment relationship with the Company or an Affiliate for
any reason other than for Cause.

(r) “Good Reason” means the occurrence of any one or more of the following
actions or events: (i) a reduction in the Participant’s Base Salary by more than
ten percent (10%) (other than a reduction in conjunction with (x) a Company-wide
salary reduction, or (y) a salary reduction involving senior management of the
Company which results in salary reductions for employees similarly-situated to
the Participant); (ii) a relocation of Participant’s place of employment by more
than thirty-five (35) miles; provided and only if such reduction or relocation
is effected without the Participant’s consent; (iii) a substantial reduction in
the Participant’s duties or responsibilities (and not simply a change in
reporting relationships) in effect prior to the effective date of the Change in
Control; provided, however, that it shall not constitute “Good Reason” if,
following the effective date of the Change in Control, either (x) the Company is
retained as a separate legal entity or business unit and the Participant holds
the same position in such legal entity or business unit as the Participant held
before such effective date, or (y) the Participant holds a position with duties
and responsibilities comparable (though not necessarily identical, in view of
the relative sizes of the Company and the entity involved in the Change in
Control) to the duties and responsibilities of the Participant prior to the
effective date of the Change in Control; (iv) a reduction in the Participant’s
title (e.g., the Participant no longer has a “Vice President” title); or
(v) required travel by the Participant on the Company’s business is
substantially increased compared with the Participant’s business travel
obligations prior to the Change in Control, provided and only if such increased
business travel is effected without the Participant’s consent.

(s) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(t) “Participant” means an individual who has been designated a Participant by
the Plan Administrator in its sole discretion (either by a specific designation
or by virtue of being a member of a class of employees who have been so
designated).

(u) “Plan Administrator” means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may, but is not required to
be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.

 

4.



--------------------------------------------------------------------------------

(v) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

SECTION 3. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the limitations set forth in this Section 3 and
Section 5, in the event of a Covered Termination, the Company shall provide the
severance benefits described in Section 4 to each affected Participant.

(b) Exceptions to Benefit Entitlement. A Participant will not receive benefits
under the Plan (or will receive reduced benefits under the Plan) in the
following circumstances, as determined by the Plan Administrator in its sole
discretion:

(i) The Participant has executed an individually negotiated employment contract
or agreement with the Company relating to severance or change in control
benefits that is in effect on his or her termination date and which provides
benefits that the Plan Administrator, in its sole discretion, determines to be
of greater value than the benefits provided for in this Plan, in which case such
Participant’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract or agreement and shall be governed
by this Plan only to the extent that the reduction pursuant to Section 5(b)
below does not entirely eliminate benefits under this Plan.

(ii) The Participant is entitled to receive benefits under another severance
benefit plan maintained by the Company on his or her termination date and which
provides benefits that the Plan Administrator, in its sole discretion,
determines to be of greater value than the benefits provided for in this Plan,
in which case such Participant’s severance benefit, if any, shall be governed by
the terms of such other severance benefit plan and shall be governed by this
Plan only to the extent that the reduction pursuant to Section 5(b) below does
not entirely eliminate benefits under this Plan.

(iii) The Participant’s employment terminates or is terminated for any reason
other than a Covered Termination.

(iv) The Participant voluntarily terminates employment with the Company in order
to accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an Affiliate.

(v) The Participant does not confirm in writing that he or she shall be subject
to the Company’s Employee Confidential Information and Inventions Agreement.

 

5.



--------------------------------------------------------------------------------

(vi) The Participant is rehired prior to the date benefits under the Plan are
scheduled to commence by the Company or an Affiliate for an identical or
substantially equivalent or comparable position as the Participant’s last
position with the Company or an Affiliate.

(vii) The Participant is offered an identical or substantially equivalent or
comparable position with the Company, an Affiliate, or a successor pursuant to a
Change in Control. For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers the Participant substantially the same
level of responsibility and Base Salary; provided, however, that a Participant
shall not be considered to be offered a “substantially equivalent or comparable
position” if a resignation by the Participant would constitute Constructive
Termination.

(viii) The Participant has failed to execute or has revoked the release
described in Section 5(a).

(c) Termination of Benefits. A Participant’s right to receive benefits under
this Plan shall terminate immediately if, at any time prior to or during the
period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Plan Administrator:

(i) willfully breaches a material provision of the Company’s Employee
Confidential Information and Inventions Agreement;

(ii) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or

(iii) induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.

SECTION 4. AMOUNT OF BENEFITS.

In the event of a Participant’s Covered Termination, the Participant shall be
entitled to receive the benefits provided by this Section 4.

(a) Cash Severance Benefits. The Company shall make a cash severance payment to
the Participant in an amount equal to the sum of (i) the Participant’s Base
Salary, and (ii) the product of (A) the Participant’s Base Salary, and (B) the
Participant’s Bonus Percentage, and (C) the Participant’s Bonus Multiplier. Such
severance payment shall be paid in accordance with Section 6.

 

6.



--------------------------------------------------------------------------------

(b) Health Continuation Coverage.

(i) Provided that the Participant is eligible for, and has made an election at
the time of the Covered Termination pursuant to COBRA under a health, dental, or
vision plan sponsored by the Company, each such Participant shall be entitled to
payment by the Company of all of the applicable premiums (inclusive of premiums
for the Participant’s dependents for such health, dental, or vision plan
coverage as in effect immediately prior to the date of the Covered Termination)
for such health, dental, or vision plan coverage for a period of twelve
(12) months following the date of the Covered Termination, with such coverage
counted as coverage pursuant to COBRA.

(ii) No such premium payments (or any other payments for health, dental, or
vision coverage by the Company) shall be made following the Participant’s death
or the effective date of the Participant’s coverage by a health, dental, or
vision insurance plan of a subsequent employer. Each Participant shall be
required to notify the Plan Administrator immediately if the Participant becomes
covered by a health, dental, or vision insurance plan of a subsequent employer.
Upon the conclusion of such period of insurance premium payments made by the
Company, the Participant will be responsible for the entire payment of premiums
required under COBRA for the duration of the COBRA period.

(iii) For purposes of this Section 4(b), (i) references to COBRA shall be deemed
to refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
the Participant.

(c) Stock Award Vesting Acceleration. Upon a Covered Termination, (i) the
vesting and exercisability of all outstanding options to purchase the Company’s
common stock (or stock appreciation rights or similar rights or other rights
with respect to stock of the Company issued pursuant to any equity incentive
plan of the Company) that are held by the Participant on such date shall be
accelerated in full, and (ii) any reacquisition or repurchase rights held by the
Company with respect to common stock issued or issuable (or with respect to
similar rights or other rights with respect to stock of the Company issued or
issuable pursuant to any equity incentive plan of the Company) pursuant to any
other stock award granted to the Participant by the Company shall lapse.

(d) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).

(e) Additional Benefits. Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b), and 4(c) to one or more Participants chosen by the Plan
Administrator, in its sole discretion, and the provision of any such benefits to
a Participant shall in no way obligate the Company to provide such benefits to
any other Participant, even if similarly situated.

 

7.



--------------------------------------------------------------------------------

SECTION 5. LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under the Plan, a
Participant must execute a general waiver and release in substantially the form
attached hereto as EXHIBIT A, EXHIBIT B, or EXHIBIT C, as appropriate, and such
release must become effective in accordance with its terms; provided, however,
no such release shall require the Participant to forego any unpaid salary, any
accrued but unpaid vacation pay or any benefits payable pursuant to this Plan.
With respect to any outstanding option held by the Participant, no provision set
forth in this Plan granting the Participant additional rights to exercise the
option can be exercised unless and until the release becomes effective. Unless a
Change in Control has occurred, the Plan Administrator, in its sole discretion,
may modify the form of the required release to comply with applicable law and
shall determine the form of the required release, which may be incorporated into
a termination agreement or other agreement with the Participant.

(b) Certain Reductions. The Plan Administrator, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Participant to remain on the payroll for a limited
period of time after being given notice of the termination of the Participant’s
employment. The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations and other contractual
obligations of the Company, including benefits provided by offer letter or
employment agreements, that may arise out of a Participant’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan. The Plan Administrator’s decision to apply such reductions to the
severance benefits of one Participant and the amount of such reductions shall in
no way obligate the Plan Administrator to apply the same reductions in the same
amounts to the severance benefits of any other Participant, even if similarly
situated. In the Plan Administrator’s sole discretion, such reductions may be
applied on a retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory or other
contractual obligations.

(c) Parachute Payments. Except as otherwise provided in an agreement between a
Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is

 

8.



--------------------------------------------------------------------------------

necessary so that the Payment equals the Reduced Amount, reduction shall occur
in the following order unless the Participant elects in writing a different
order (provided, however, that such election shall be subject to Company
approval if made on or after the date on which the event that triggers the
Payment occurs): (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits paid
to a Participant. If acceleration of vesting of compensation from a
Participant’s equity awards is to be reduced, such acceleration of vesting shall
be cancelled by first canceling such acceleration for the vesting installment
that will vest last and continuing by canceling as a first priority such
acceleration for vesting installments with the latest vesting unless the
Participant elects in writing a different order for cancellation prior to any
Change in Control.

(d) Mitigation. Except as otherwise specifically provided herein, a Participant
shall not be required to mitigate damages or the amount of any payment provided
under this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for under this Plan be reduced by any compensation
earned by a Participant as a result of employment by another employer or any
retirement benefits received by such Participant after the date of the
Participant’s termination of employment with the Company, except for health
continuation coverage provided pursuant to Section 4(b).

(e) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.

SECTION 6. TIME OF PAYMENT AND FORM OF BENEFITS.

(a) General Rules. Except as otherwise set forth in the Plan, the cash severance
benefits under Section 4(a) of the Plan, if any, shall be paid in a single lump
sum payment on the first payroll date following the Participant’s Covered
Termination. In no event shall payment of any Plan benefit set forth in
Section 4 be made prior to the effective date of the release described in
Section 5(a). For the avoidance of doubt, in the event of an acceleration of the
exercisability of an option (or other award) pursuant to Section 4(c), such
option (or other award) shall not be exercisable with respect to such
acceleration of exercisability unless and until the effective date of the
release described in Section 5(a).

(b) Application of Section 409A.

(i) To the extent that the sum of (i) any cash severance benefit provided under
Section 4(a), and (ii) any additional benefits provided under Section 4(e)
(collectively, the “Payments”) does not exceed the lesser of: (x) two (2) times
the sum of the Participant’s annualized compensation based upon the annual rate
of pay for services provided to the Company (or an Affiliate or a successor
entity, if applicable) for the taxable year of the Participant preceding the
taxable year of the Participant in which the Participant incurs a

 

9.



--------------------------------------------------------------------------------

Covered Termination (adjusted for any increase during such latter year that was
expected to continue indefinitely if the Participant had not incurred a Covered
Termination), or (y) two (2) times the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Participant incurs a Covered Termination (the “Permitted
Window Program Payments”), such Permitted Window Program Payments shall be paid
pursuant to Section 6(a); provided, however, such portion of the Payments, to
the extent of the Permitted Window Program Payments, shall in no event be paid
later than the last day of the second taxable year of the Participant following
the taxable year of the Participant in which occurs the Covered Termination. The
Permitted Window Program Payments are intended to constitute separate payments
for purposes of Treas. Reg. Section 1.409A-2(b)(2) that are payable pursuant to
a “window program” to the maximum extent permitted by Treas. Reg.
Section 1.409A-1(b)(9)(iii).

(ii) If a Participant is a “specified employee” of the Company or its Affiliates
(or any successor entity thereto) within the meaning of Section 409A(a)(2)(B)(i)
of the Code on the date of a Covered Termination, then the Payments, to the
extent in excess of the Permitted Window Program Payments, shall be delayed
until the earlier of: (i) the date that is six (6) months after the date of the
Covered Termination, or (ii) the date of Participant’s death (such date, the
“Delayed Initial Payment Date”), and the Company (or the successor entity
thereto, as applicable) shall pay to the Participant a lump sum amount equal to
the sum of the Payments that the Participant would otherwise have received on or
before the Delayed Initial Payment Date, without any adjustment on account of
such delay, if the Payments had not been delayed pursuant to this
Section 6(b)(ii), and (B) pay the balance of the Payments in accordance with any
applicable payment schedules set forth herein. Payments pursuant to this
Section 6(b)(ii) are intended to constitute separate payments for purposes of
Treas. Reg. Section 1.409A-2(b)(2).

(iii) If a Participant is not a “specified employee” of the Company or its
Affiliates (or any successor entity thereto) within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of a Covered Termination, then
the Payments, to the extent in excess of the Permitted Window Program Payments,
shall be paid pursuant to Section 6(a).

(c) Tax Withholding. All payments under the Plan will be subject to all
applicable withholding of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes.

(d) Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of his or her Covered Termination, the Plan Administrator
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.

SECTION 7. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

10.



--------------------------------------------------------------------------------

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur following a Change in
Control or a Covered Termination as to any Participant who would be adversely
affected by such amendment or termination unless such Participant consents in
writing to such amendment or termination. Any action amending or terminating the
Plan shall be in writing and executed by a duly authorized officer of the
Company.

SECTION 8. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an Affiliate, or (ii) to
interfere with the right of the Company or an Affiliate to discharge any
employee or other person at any time, with or without cause, which right is
hereby reserved.

SECTION 9. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.

SECTION 10. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 12(d).

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

11.



--------------------------------------------------------------------------------

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Jazz Pharmaceuticals, Inc.

Attn: General Counsel

3180 Porter Drive

Palo Alto, CA 94304

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

 

12.



--------------------------------------------------------------------------------

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

SECTION 11. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

SECTION 12. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 05-0563787. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 510.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Jazz Pharmaceuticals, Inc.

Attn: General Counsel

3180 Porter Drive

Palo Alto, CA 94304

 

13.



--------------------------------------------------------------------------------

(d) Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is:

Jazz Pharmaceuticals, Inc.

Attn: General Counsel

3180 Porter Drive

Palo Alto, CA 94304

The “Plan Administrator” of the Plan is as set forth in Section 2(u). The Plan
Sponsor’s and Plan Administrator’s telephone number is (650) 496-3777 The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.

SECTION 13. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Jazz
Pharmaceuticals, Inc.) are entitled to certain rights and protections under
ERISA. If you are a Participant, you are considered a participant in the Plan
for the purposes of this Section 13 and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(ii) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies;
and

(iii) Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

(b) Prudent Actions By Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

(c) Enforce Your Rights.

(i) If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

14.



--------------------------------------------------------------------------------

(ii) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

(iii) If you have a claim for benefits which is denied or ignored, in whole or
in part, you may file suit in a state or Federal court.

(iv) If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance With Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

SECTION 14. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of this Plan shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties,
in the case of the Company, at the address set forth in Section 12(d) and, in
the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.

(b) Transfer and Assignment. The rights and obligations of a Participant under
this Plan may not be transferred or assigned without the prior written consent
of the Company. This Plan shall be binding upon any surviving entity resulting
from a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(c) Waiver. Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

 

15.



--------------------------------------------------------------------------------

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

SECTION 15. EXECUTION.

To record the adoption of the Plan as set forth herein, Jazz Pharmaceuticals,
Inc. has caused its duly authorized officer to execute the same as of the
Effective Date.

 

JAZZ PHARMACEUTICALS, INC.

By:

 

/s/ Carol A. Gamble

Title:

  Sr. Vice President & General Counsel

 

16.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

RELEASE AGREEMENT (“RELEASE”)

I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals, Inc. Executive Change in Control Severance Benefit Plan (the
“Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Jazz
Pharmaceuticals, Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended). Nothing in this Release shall prevent
me from challenging this Release by filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby acknowledge and agree that I shall not recover any
monetary benefits in connection with any challenge to my Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the

 

A-1



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

ADEA Waiver is in addition to anything of value to which I was already entitled.
I further acknowledge that I have been advised by this writing, as required by
the ADEA, that: (a) my ADEA Waiver does not apply to any rights or claims that
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release; (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the ADEA Waiver; and
(e) the ADEA Waiver will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after I
sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

EXECUTIVE

Name:

 

 

Date:

 

 

 

A-2



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

RELEASE AGREEMENT (“RELEASE”)

I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals, Inc. Executive Change in Control Severance Benefit Plan (the
“Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

Except as otherwise set forth in this Release, I hereby generally and completely
release Jazz Pharmaceuticals, Inc. and its current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company or the termination of that employment;
(b) all claims related to my compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), and the California Fair Employment and Housing Act (as amended).
Nothing in this Release shall prevent me from challenging this Release by
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or the California
Department of Fair Employment and Housing, except that I hereby acknowledge and
agree that I shall not recover any monetary benefits in connection with any
challenge to my Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the

 

B-1



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

ADEA Waiver is in addition to anything of value to which I was already entitled.
I further acknowledge that I have been advised by this writing, as required by
the ADEA, that: (a) my ADEA Waiver does not apply to any rights or claims that
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release; (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the ADEA Waiver; and
(e) the ADEA Waiver will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after I
sign this Release.

I have received with this Release a written disclosure of all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, along with information on the
eligibility factors used to select employees for the group termination and any
time limits applicable to this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date this Release and the ADEA disclosure form is provided to me.

 

EXECUTIVE

Name:

 

 

Date:

 

 

 

B-2



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

RELEASE AGREEMENT (“RELEASE”)

I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals, Inc. Executive Change in Control Severance Benefit Plan (the
“Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Jazz
Pharmaceuticals, Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the California Fair
Employment and Housing Act (as amended). Nothing in this Release shall prevent
me from challenging this Release by filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby acknowledge and agree that I shall not recover any
monetary benefits in connection with any challenge to my Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not

 

C-1



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

EXECUTIVE

Name:

 

 

Date:

 

 

 

C-2